Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon J. Drennen on 11/23/2021.

The application has been amended as follows: 

In claims 1 and 19:
The clause: “wherein the first reaction step partially continues into the second reaction step, and wherein the water from the first reaction step is eliminated in the second reaction step” is replaced with “wherein the first reaction step partially continues into the second reaction step, and wherein the water from the first reaction step is eliminated in the second reaction step, and wherein the polyamide formed from said process possesses a residual content of ester chain ends greater than 0.1 μeq/g.”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


In particular, Perkins et al {Nylon-9 from Unsaturated Fatty Derivatives: Preparation and Characterization, J. Am OH Chem. Sec. {1375} 52: 473) and Okita et al (JP 11-343337) fail to teach a new limitation “ the polyamide formed from said process possesses a residual content of ester chain ends greater than 0.1 μeq/g.”

New search does not reveal any references covering the subject matter of independent claims 1 and 19 and dependent claims 3-7, 9-11, 15-16,  18 and 20-22.

The closest prior art found is represented by Dubois et al (US 20140323684).
Dubois teaches the polycondensation of the 11-aminoundecanoic acid, by hydrolytic polymerization in the presence of phosphoric acid as catalyst obtaining polyamide 11 (see 0118).
Dubois discloses an optional hydrolysis step in order to obtain an aminoacid from amino ester (see 0110).
However, the reference is silent regarding number of ester chain ends in the resulting macromolecule.
As a result, independent claims 1 and 19 and dependent claims 3-7, 9-11, 18 and 20-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765